NO. 07-11-00433-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                   OCTOBER 31, 2011


                        IN RE R. WAYNE JOHNSON, RELATOR


Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


                      ON PETITION FOR WRIT OF MANDAMUS

       Relator, R. Wayne Johnson, an indigent prison inmate proceeding pro se, seeks

a writ of mandamus compelling respondent, the Honorable Edward L. Self, judge of the

242nd District Court of Castro County, to vacate an order dismissing a suit relator filed

there, Johnson v. Cornelius.2 We will deny relator’s petition.


       Relator’s request for relief is based wholly on the contention that the trial court

lacked jurisdiction over the suit he filed there because mandatory venue lay in another

county.3 Relator reasons that the trial court’s dismissal order is therefore void. We


       1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       2
         Johnson v. Cornelius, No. B9231-1011 (242nd Dist. Ct. Castro County, Tex.
Jan. 13, 2011).
       3
          See Tex. Civ. Prac. & Rem. Code Ann. § 15.019(a) (West 2002) (with
exceptions, requiring actions accruing while the plaintiff is housed in a Texas
Department of Criminal Justice facility to be brought in the county in which the facility is
located).
addressed and rejected the same contention in relator’s direct appeal of the dismissal

order.   Johnson v. Cornelius, No. 07-11-0091-CV, 2011 Tex. App. Lexis 7762

(Tex.App.--Amarillo Sept. 28, 2011, n.p.h.).     Relator’s current petition gives us no

reason to reconsider the issue. The trial court did not lack jurisdiction, and its order

dismissing relator’s suit is not void. For that reason alone, relator’s petition does not

demonstrate an abuse of discretion by the trial court. See In re McAllen Medical Center

Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig. proceeding) (relator must demonstrate

clear abuse of discretion by trial court and no adequate remedy by appeal). Relator is

not entitled to mandamus relief. His petition is denied.




                                                Per Curiam




                                            2